TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-04-00736-CV



                             Daneshjou Company, Inc., Appellant

                                                v.

                                  Fisher Millwork, Appellee




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
          NO. GN402684, HONORABLE PAUL DAVIS, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant Daneshjou Company, Inc. has filed a motion to dismiss its appeal against

appellee Fisher Millwork. We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).




                                             W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Dismissed on Appellant’s Motion

Filed: March 3, 2006